
	
		II
		109th CONGRESS
		2d Session
		S. 3897
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2006
			Mr. Grassley (for
			 himself and Mr. Baucus) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XI and XVIII of the Social Security Act
		  to provide for the sharing of certain data collected by the Centers for
		  Medicare & Medicaid Services with certain agencies, research centers and
		  organizations, and congressional support agencies.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Data Access and Research
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The new Medicare drug benefit under part D
			 of title XVIII of the Social Security Act is delivered through private
			 prescription drug plans. Private plans submit administrative and beneficiary
			 level data to the Centers for Medicare & Medicaid Services as a condition
			 of participation and payment in the new Medicare drug program.
			(2)Data from the new
			 Medicare drug benefit can be linked with hospital, ambulatory care, and other
			 data to create a new comprehensive resource for the study of drug safety and
			 effectiveness of medical care in older adults and low-income, disabled, and
			 vulnerable populations. With appropriate protections for privacy, this data
			 should be available to the Food and Drug Administration, the Centers for
			 Disease Control and Prevention, the Agency for Healthcare Research and Quality,
			 and the National Institutes of Health, and university-based research centers
			 and other research organizations interested in furthering the public health
			 through research on the safety, effectiveness, and quality of health care
			 services provided under the Medicare program under title XVIII of the Social
			 Security Act.
			(3)Timely and ready
			 access to certain data from the new Medicare drug benefit will allow
			 congressional support agencies to inform and advise Congress on the cost,
			 scope, and impact of the new benefit and assess its quality.
			3.Drug and health
			 care data release
			(a)In
			 generalTitle XI of the Social Security Act (42 U.S.C. 1301 et
			 seq.) is amended by inserting after section 1121 the following new
			 sections:
				
					1121A.Drug and health care claims data release(a)In
				generalNotwithstanding any
				provision under part D of title XVIII that limits the use of prescription drug
				data collected under such part, for the purpose of improving the public’s
				health, the Secretary, acting through the Centers for Medicare & Medicaid
				Services, shall—
							(1)enter into data release agreements on an
				annual basis with the agencies described in subsection (b) to provide access to
				relevant data submitted by prescription drug plans and MA–PD plans under part D
				of title XVIII, excluding negotiated price concessions under such part (such as
				discounts, direct or indirect subsidies, rebates, and direct or indirect
				remunerations), and linked to hospital, physician, and other relevant medical
				claims, utilization, and diagnostic data collected under titles XVIII and XIX,
				including data from the uniform reporting systems established under section
				1121(a); and
							(2)permit agencies
				described in such subsection to link data provided under this section with
				other relevant health data, including survey data, vital statistics, and
				disease registries, as needed by the agency in order to accomplish its research
				objectives.
							(b)Agencies
				describedThe agencies described in this subsection are as
				follows:
							(1)The Food and Drug Administration.
							(2)The Centers for
				Disease Control and Prevention.
							(3)The Agency for
				Healthcare Research and Quality.
							(4)The National
				Institutes of Health.
							(c)Use of the data
				providedData provided under a data release agreement under
				subsection (a)(1) shall only be used for the following purposes:
							(1)FDAIn
				the case of the Food and Drug Administration, to enhance post marketing
				surveillance by—
								(A)studying patterns
				of drug and vaccine utilization over time after a drug has been placed on the
				market;
								(B)studying health
				risks associated with such utilization, particularly with respect to improving
				the speed of risk identification in order to mitigate or resolve such
				risks;
								(C)studying drug
				utilization in order to promote consumer education that would allow consumers
				and health care providers to make informed product choices and informed drug
				compliance choices; and
								(D)performing such
				other functions, consistent with the purposes of this section and the Agency’s
				mission, as are determined appropriate by the Secretary.
								(2)CDCIn
				the case of the Centers for Disease Control and Prevention, to—
								(A)improve
				surveillance of clinical outbreaks and emerging threats;
								(B)study
				immunization rates;
								(C)study outcomes of
				specific diseases;
								(D)develop and
				monitor the use of preventive screening protocols using claims data;
								(E)study drug and
				medical utilization in order to promote consumer education and treatment for
				specific public health risks; and
								(F)perform such
				other functions, consistent with the purposes of this section and the Agency’s
				mission, as are determined appropriate by the Secretary.
								(3)AHRQIn
				the case of the Agency for Healthcare Research and Quality, to—
								(A)carry out the
				Agency’s research obligations under section 1013 of the Medicare Prescription
				Drug, Improvement, and Modernization Act of 2003;
								(B)conduct research
				consistent with the Agency’s mission to improve the quality, safety,
				efficiency, and effectiveness of health care; and
								(C)perform such
				other functions, consistent with the purposes of this section and such mission,
				as are determined appropriate by the Secretary.
								(4)NIHIn
				the case of the National Institutes of Health, to—
								(A)help prevent,
				detect, diagnose, and treat disease and disabilities; and
								(B)perform such
				other functions, consistent with the purposes of this section and the Agency’s
				mission, as are determined appropriate by the Secretary.
								(d)Timeframe for
				data releaseA data release agreement entered into under this
				section shall provide for the release of information as needed by the Agency
				for the uses described in subsection (c).
						(e)Data release
				procedures
							(1)Determining
				appropriate level and elements of data for release
								(A)In
				generalThe Secretary shall establish a process to determine the
				appropriate level and elements of data to be released to an Agency under this
				section in order to ensure that the Agency, and researchers within the Agency,
				are able to conduct meaningful analyses while maintaining the confidentiality
				of the data provided under the data release agreement.
								(B)Relationship to
				procedures for release to private researchersThe process
				established under subparagraph (A) may be analogous to the process used by the
				Centers for Medicare & Medicaid Services for the release of data to private
				researchers.
								(2)Agency feedback
				on analyses conductedThe Secretary shall establish a process for
				Agencies that are provided data under a data release agreement under this
				section to provide the results of the analyses conducted using such data to the
				Centers for Medicare & Medicaid Services for use in the administration and
				assessment of programs administered by the Centers for Medicare & Medicaid
				Services, including the program under part D of title XVIII.
							(3)Review of data
				proceduresThe Secretary shall establish a process to review and
				update the following:
								(A)The processes
				established under paragraphs (1)(A) and (2).
								(B)Procedures for
				transmission and retention of data released under this section.
								(f)Notification of
				inaccuracies discovered in data providedThe Secretary shall
				establish procedures to ensure that an Agency that is provided data under this
				section notifies the Secretary of any inaccuracies discovered in the data by
				the Agency within a reasonable time of such discovery.
						(g)ReportThe
				Secretary shall include (beginning with 2007), as part of the annual report
				submitted to Congress under section 1875(b), an evaluation of the data release
				agreements entered into under subsection (a)(1), including a description of the
				reports and analyses conducted by agencies using data provided under such an
				agreement.
						(h)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out the purposes of this section.
						1121B.Research center and organization drug
		  and health care data use(a)In
				generalNotwithstanding any
				provision under part D of title XVIII that limits the use of prescription drug
				data collected under such part, for the purpose of improving the public’s
				health, the Secretary shall—
							(1)enter into data use agreements with the
				research centers and organizations described in subsection (b) to provide
				access to relevant data submitted by prescription drug plans and MA–PD plans
				under part D of title XVIII, excluding negotiated price concessions under such
				part (such as discounts, direct or indirect subsidies, rebates, and direct or
				indirect remunerations), and linked to hospital, physician, and other relevant
				medical claims, utilization, and diagnostic data collected under titles XVIII
				and XIX, including data from the uniform reporting systems established under
				section 1121(a);
							(2)permit research centers and organizations
				described in such subsection to link data provided under this section with
				other relevant health data, including survey data, vital statistics, and
				disease registries, as needed by the research center or organization in order
				to accomplish its research objectives; and
							(3)prepare the
				linked sets of data described in paragraph (1) for release not later than July
				1, 2007.
							(b)Research
				centers and organizations describedThe research centers and organizations
				described in this subsection are as follows:
							(1)A University-based research center.
							(2)Any other research center or
				organization—
								(A)whose primary mission is to conduct public
				health research; and
								(B)which the Secretary determines can
				appropriately conduct analyses consistent with the purposes of this
				section.
								(c)Use of data and
				penalties
							(1)Use of
				data
								(A)In
				generalData provided to a research center or organization under
				a data use agreement under this section shall be used solely for purposes of
				research on the safety, effectiveness, and quality of, disparities in, and
				related aspects of health care use by individuals entitled to, or enrolled for,
				benefits under part A of title XVIII, or enrolled for benefits under part B of
				such title, conducted for the purpose of developing and providing generalizable
				knowledge to inform the public health through scientific publication and other
				forms of public dissemination.
								(B)Approval by
				Review Board for the Protection of Human SubjectsSuch use shall
				be approved by a review board for the protection of human subjects.
								(C)Review
				processThe Secretary shall establish a review process to ensure
				that—
									(i)data use
				agreements under this section include a detailed description of how the data is
				to be used under the agreement; and
									(ii)such use is
				consistent with the purposes described in subparagraph (A).
									(2)Penalties
								(A)In
				generalA research center or organization who knowingly or
				intentionally uses data provided under a data use agreement under this section
				for any purpose other than the purposes described in paragraph (1)(A) shall be
				subject, in addition to any other penalties that may be prescribed by law,
				to—
									(i)a
				civil money penalty of not less than $25,000 for each infraction; and
									(ii)disqualification
				from receipt of any data under this section for not less than 2 years.
									(B)ProcedureThe
				provisions of section 1128A (other than subsections (a) and (b) and the second
				sentence of subsection (f)) shall apply to a civil money penalty under this
				paragraph in the same manner as such provisions apply to a penalty or
				proceeding under section 1128A(a).
								(d)Release of
				data
							(1)In
				generalA data use agreement entered into under subsection (a)(1)
				shall provide for the release of information according to a schedule approved
				by the Secretary under the criteria developed in accordance with paragraph
				(2).
							(2)Criteria for
				approving research applications
								(A)DevelopmentThe
				Secretary, in consultation with health services researchers and academicians,
				shall develop criteria for the approval of a data use agreement under this
				section.
								(B)CriteriaThe
				criteria developed under subparagraph (A) shall include the following
				requirements:
									(i)The research
				center or organization has well-documented scientific expertise, a record of
				scholarship on the topic of the proposed study, and a likelihood of successful
				publication, as demonstrated by a prior record of relevant publication by key
				staff and other evidence of appropriate scientific qualifications of the
				proposed research team.
									(ii)The research
				center or organization demonstrates a credible capability to conduct and
				complete the proposed study, including experience with scientific
				investigations using similar types of data.
									(iii)The research
				center or organization demonstrates the public health importance of the
				proposed study, and the potential of such study to provide public knowledge
				needed to improve the safety, use, and outcomes of treatments, the
				administration of the program under title XVIII, and the care provided to
				individuals entitled to, or enrolled for, benefits under part A of title XVIII,
				or enrolled for benefits under part B of such title.
									(iv)The research
				center or organization develops a data management plan that describes in detail
				the measures that will be implemented to safeguard the data and protect the
				privacy of individuals entitled to, or enrolled for, benefits under part A of
				title XVIII, or enrolled for benefits under part B of such title, including any
				proposed data linkages.
									(v)The research
				center or organization enters into an agreement under which the research center
				or organization agrees to—
										(I)place detailed
				results of the proposed study in the public domain through publication in a
				reasonable timeframe, not to exceed 1 year after completion of such study,
				including a thorough description of the methodology used to conduct the
				study;
										(II)make available
				to the public, without charge, any product or tool developed using the data
				provided under this section; and
										(III)not sell such
				data to other entities or create commercial data products (such as data
				extracts or analytical files) using such data.
										(vi)The research
				center or organization and the proposed research team provide assurances that
				such team is independent from the sources of funding or any other party and has
				the right to independently and freely publish the scientific findings of the
				study.
									(vii)Such other
				requirements, consistent with the purposes of this section, as the Secretary
				determines appropriate.
									(3)Timely review
				and action on requestsThe Secretary shall provide for timely
				review of, and action on, requests for a data use agreement under this section,
				taking into consideration the reasonable needs of the research center or
				organization.
							(4)Public
				disclosureThe Secretary shall make available to the public the
				criteria used to grant or deny data use agreements under the criteria developed
				under paragraph (2)(A).
							(e)Feedback by
				research center or organization
							(1)Notification of
				inaccuracies discovered in data providedThe Secretary shall
				establish procedures to ensure that a research center or organization that is
				provided data under this section notifies the Secretary of any inaccuracies
				discovered in the data by the center or organization within a reasonable time
				of such discovery.
							(2)Feedback on
				data collectionThe Secretary shall permit researchers to provide
				feedback on the collection of data with respect to the programs administered by
				the Centers for Medicare & Medicaid Services and make recommendations with
				respect to the collection of additional data elements with respect to such
				programs.
							(f)Confidentiality
							(1)Determining
				appropriate level of data to be providedThe Secretary shall
				establish a process to determine the appropriate level of data to be provided
				to a research center or organization under this section in order to ensure that
				the center or organization, and researchers within the center or organization,
				are able to conduct meaningful analyses while maintaining the confidentiality
				of the data provided under the data use agreement.
							(2)Safeguards to
				protect confidentiality of data provided
								(A)In
				generalThe Secretary shall establish safeguards to protect the
				confidentiality of data after it is provided to a research center or
				organization under this section. Such safeguards shall not provide for greater
				disclosure by the research center or organization than is permitted under any
				of the following:
									(i)The Federal
				regulations (concerning the privacy of individually identifiable health
				information) promulgated under section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996.
									(ii)Sections 552 or
				552a of title 5, United States Code, with regard to the privacy of individually
				identifiable beneficiary health information.
									(B)Confidentiality
				of physicians and medical practicesThe safeguards established
				under subparagraph (A) shall ensure that the data provided to a research center
				or organization under this section that identifies individual physicians or
				medical practices is not released by the research center or organization, or
				otherwise made public.
								(g)ReportThe
				Secretary shall include (beginning with 2007), as part of the annual report
				submitted to Congress under section 1875(b), an evaluation of the agreements
				entered into under subsection (a).
						(h)Reasonable
				feeThe Secretary may charge a research center or organization a
				reasonable fee based on the cost of preparing and providing data to such center
				or organization under this
				section.
						.
			(b)Criteria
			 development and publicationThe Secretary shall develop and
			 publish the criteria required under section 1121B(d)(2)(A) of the Social
			 Security Act, as added by subsection (a), not later than 180 days after the
			 date of enactment of this Act.
			4.Access to data
			 on prescription drug plans and Medicare Advantage plans
			(a)In
			 generalSection 1875 of the
			 Social Security Act (42 U.S.C. 1395ll) is amended—
				(1)in the heading, by inserting
			 to Congress;
			 providing information to congressional support
			 agencies after and recommendations; and
				(2)by adding at the end the following new
			 subsection:
					
						(c)Providing
				information to congressional support agencies
							(1)In
				generalNotwithstanding any
				provision under part D that limits the use of prescription drug data collected
				under such part, upon the request of a congressional support agency, the
				Secretary shall provide such agency with information submitted to, or compiled
				by, the Secretary under part D (subject to the restriction on disclosure under
				paragraph (2)), including—
								(A)only with respect
				to congressional support agencies that make official baseline spending
				projections, conduct oversight studies mandated by Congress, or make official
				recommendations on the program under this title to Congress—
									(i)aggregate
				negotiated prices for drugs covered under prescription drug plans and MA–PD
				plans; and
									(ii)bid information
				(described in section 1860D–11(b)(2)(C)) submitted by such plans; and
									(B)access to drug
				event data submitted by such plans under section 1860D–15(d)(2)(A), except,
				with respect to data that reveals prices negotiated with drug manufacturers,
				such data shall only be available to congressional support agencies that make
				official baseline spending projections, conduct oversight studies mandated by
				Congress, or make official recommendations on the program under this title to
				Congress.
								(2)Restriction on
				data disclosure
								(A)In
				generalData provided to a congressional support agency under
				this subsection shall not be disclosed, reported, or released in identifiable
				form.
								(B)Identifiable
				formFor purposes of subparagraph (A), the term
				identifiable form means any representation of information that
				permits identification of a specific prescription drug plan, MA–PD plan,
				pharmacy benefit manager, drug manufacturer, drug wholesaler, or individual
				enrolled in a prescription drug plan or an MA–PD plan under part D.
								(3)TimingThe
				Secretary shall release data under this subsection in a timeframe that enables
				congressional support agencies to complete congressional requests.
							(4)Use of the data
				providedData provided to a congressional support agency under
				this subsection shall only be used by such agency for carrying out the
				functions and activities of the agency mandated by Congress.
							(5)ConfidentialityThe
				Secretary shall establish safeguards to protect the confidentiality of data
				released under this subsection. Such safeguards shall not provide for greater
				disclosure than is permitted under any of the following:
								(A)The Federal
				regulations (concerning the privacy of individually identifiable health
				information) promulgated under section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996.
								(B)Sections 552 or
				552a of title 5, United States Code, with regard to the privacy of individually
				identifiable beneficiary health information.
								(6)DefinitionsIn
				this subsection:
								(A)Congressional
				support agencyThe term Congressional support
				agency means—
									(i)the Medicare
				Payment Advisory Commission;
									(ii)the
				Congressional Research Service;
									(iii)the
				Congressional Budget Office; and
									(iv)the Government
				Accountability Office.
									(B)MA–PD
				planThe term MA–PD plan has the meaning given
				such term in section 1860D–1(a)(3)(C).
								(C)Prescription
				drug planThe term prescription drug plan has the
				meaning given such term in section
				1860D–41(a)(14).
								.
				(b)Conforming
			 amendmentSection 1805(b)(2) of the Social Security Act (42
			 U.S.C. 1395b–6(b)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(D)Part
				DSpecifically, the Commission shall review payment policies with
				respect to the Voluntary Prescription Drug Benefit Program under part D,
				including—
						(i)the factors
				affecting expenditures;
						(ii)payment
				methodologies; and
						(iii)their
				relationship to access and quality of care for Medicare
				beneficiaries.
						.
			
